Opinion issued August 9, 2012




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas


                             NO. 01B11B00883BCV


                     LAMBERT ADUMEKWE, Appellant

                                        V.

  BAKER SIGN AND LIGHTING MAINTENANCE COMPANY, Appellee


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-11019


                       MEMORANDUM OPINION

      Appellant Lambert Adumekwe has neither established his entitlement to a

free record on appeal, nor paid, or made arrangements to pay, the fee for preparing
the clerk’s record. See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(a)(2) (West

2002) (listing requirements for obtaining free record on appeal); TEX. R. APP. P. 20.1

(listing requirements for establishing indigence), 33.1 (listing requirements for

preserving error), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due

to appellant’s fault); Schlapper v. Forest, 272 S.W.3d 676, 678 (Tex. App.—Austin

2008, pet. denied) (appellant fails to meet statutory requirements for receiving a free

record and fails to preserve any error on the issue when appellant fails to request or

obtain the findings required by Civil Practice and Remedies Code section 13.003).

After being ordered to pay or make arrangements to pay for the clerk’s record or be

dismissed for want of prosecution, appellant did not adequately respond. See TEX.

R. APP. P. 37.3(b) (failure to pay or make arrangements to pay for the clerk’s record

when required is grounds for dismissal for want of prosecution); 42.3(b) (allowing

involuntary dismissal for want of prosecution).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                   PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle




                                          2